NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HUI YU,                                         No.    14-72582

                Petitioner,                     Agency No. A087-823-198

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Hui Yu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We review de novo claims of due process violations in immigration

proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Yu’s testimony, asylum declaration, and

documentary evidence as to whether Yu left his house following his release from

detention and the frequency with which Yu was required to file a written report to

the police, as well as Yu’s demeanor during cross-examination. See Shrestha, 590
F.3d at 1048 (adverse credibility finding reasonable under the totality of the

circumstances); Huang v. Holder, 744 F.3d 1149, 1153 (9th Cir. 2014) (noting that

the “need for deference is particularly strong in the context of demeanor

assessments”). Yu’s explanations do not compel a contrary conclusion. See Lata

v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of credible

testimony, in this case, Yu’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003)

                                          2                                      14-72582
      Yu’s CAT claim fails because it is based on the same testimony the agency

found not credible, and Yu does not point to any other evidence in the record that

compels the conclusion that it is more likely than not he would be tortured by or

with the consent or acquiescence of the government. See id. at 1156-57.

      Finally, we reject Yu’s contention that his due process rights were violated

due to poor translation of his testimony at his hearing before the IJ. See Larita-

Martinez v. INS, 220 F.3d 1092, 1095 (9th Cir. 2000) (no due process violation

where there is no error).

      PETITION FOR REVIEW DENIED.




                                          3                                    14-72582